In a proceeding to validate a petition designating Irving Yanoff as a candidate in the Democratic Party primary election to be held on September 14, 1976 for the public office of Representative to the United States Congress from the 13th Congressional District, the appeal is from a judgment of the Supreme Court, Kings County, entered August 12, 1976, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. Service was not made in accordance with the provisions of the Election Law. Latham, Acting P. J., Cohalan, Margett, Rabin and Shapiro, JJ., concur.